Title: From Thomas Jefferson to John Allen, 16 February 1781
From: Jefferson, Thomas
To: Allen, John



Sir
Richmond Febry. 16. 1781

It having been concluded to build a defensive work at Hoods under the direction of Colo. Senf, I am to desire the favor of you  to see to the execution of it according to his instructions. Thirteen Labourers will be with you on Monday next. Besides these I have written to Colo. Southall of this County, Colo. Banister of Dinwiddie, Colo. Call of Prince George and Colo. Munford of Charls. City to procure each of them six and send them to you as soon as procured. Carpenters went from this place, and Colo. Senf informed me there were smiths at the place. Of the 13 Slaves who will be with you on Monday, one belonging to Mr. Ryland Randolph is a bricklayer. I shall endeavour to have three or four more bricklayers engaged. Vessels being wanting to transport your bricks and lime, I must get you to go out to procure them on hire if you can, and if not they must be taken. Colo. Senf mentions two Schooners or flats belonging to Joshua Poythress at Blandford which would suit; these or such others as are proper you will engage. If Lime cannot be got nearer to you I expect it may be had at Petersburg and this place. Being informed you have no provisions I give orders now to the Commissary on that head. As Colo. Senf will be with you occasionally you will be pleased to apprize me from time to time of your wants to carry on the work.
I am your hbl. Sert.,

Thos. Jefferson

